Citation Nr: 0529259	
Decision Date: 11/01/05    Archive Date: 11/14/05	

DOCKET NO.  03-10 395	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability 
(post-operative left shoulder) claimed as attributable to VA 
surgery performed in June and September 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1975 to 
May 1978.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a February 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  In December 
2004, the Board remanded the appeal for VCAA compliance.  
That action was completed on remand, and the case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  No competent clinical evidence on file shows that the 
veteran incurred additional left shoulder disability which is 
directly attributable to VA surgery provided for that 
shoulder in both June and September 2000, beyond the 
foreseeable risks covered in informed consents performed 
prior to each surgery.

3.  That the veteran had postoperative pain and restricted 
left shoulder ranges of motion following surgeries provided 
in June and September 2000, and the fact that it was 
necessary for the veteran to undergo a second left shoulder 
surgery in September 2000, were entirely foreseeable, and 
part of the ordinary risk of the treatment provided, and was 
consistent with advice, discussion and informed consent 
between the veteran and VA health care providers prior to 
each surgery.

4.  There is no competent evidence that left shoulder surgery 
provided the veteran in June and September 2000 was by VA 
doctors who failed to exercise the degree of care that would 
be expected of a reasonable health care provider, and VA did 
not furnish the surgical treatment without the veteran's 
informed consent.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. §1151 for additional left shoulder 
disability attributable to VA surgical procedures performed 
in June and September 2000 have not been met.  38 U.S.C.A. 
§§1151, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.361, 17.32 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to assist claimant's in 
obtaining such evidence.

Prior to the initial adjudication of this claim by the RO, 
the veteran was provided a notification which informed him of 
the evidence necessary to substantiate a claim under 38 
U.S.C.A. §1151 in September 2000.  He was informed of the 
evidence that was necessary he submit and of the evidence VA 
would collect on his behalf.  He was given a point of contact 
with any questions he might have.  However, because this 
notification was based upon the evidence necessary for him to 
"well ground" his current claim, the Board remanded the 
appeal in December 2004 for formal VCAA notice.  

On remand, in January 2005, the veteran was provided formal 
VCAA notice which informed the veteran of the evidence 
necessary to substantiate his claim, the evidence that was 
necessary he submit, the evidence VA would collect on his 
behalf, and advised him to submit anything relevant to his 
claim in his possession.  All known available records of the 
veteran's medical treatment were collected for review.  
Consistent with the veteran's statements, all treatment he 
had received had been with VA facilities and all VA treatment 
records have been associated with the claims folder.  

Consistent with VA's duty to assist at 38 U.S.C.A. §5103A(d), 
the veteran's appeal was forwarded to a different VA medical 
center (VAMC) than where the veteran was routinely being 
treated and had received surgery, for review of the claims 
folder and the production of a report with clinical opinions.  

The veteran does not contend, and the evidence on file does 
not suggest that there remains any outstanding evidence which 
has not been collected for review.  In response to RO 
notification, the veteran wrote in August 2005 that he had no 
other evidence to submit in support of his claim.  The Board 
finds that VCAA and the duties to assist and notify have been 
satisfied in this appeal.  38 U.S.C.A. §§5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In pertinent part, 38 U.S.C.A. §1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
"additional disability," disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service-connected.

Effective in September 2004, 38 C.F.R. § 3.361 was 
promulgated for application to all Section 1151 claims filed 
on or after October 1, 1997.  Prior to that time, 38 C.F.R. 
§3.358 is to be applied.

38 C.F.R. §3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition before the beginning of hospital care, 
medical or surgical treatment upon which the claim is based 
to the veteran's condition after such care or treatment has 
stopped.  VA is to consider each involved body part or system 
separately.

38 C.F.R. §3.361(c) provides that claims of additional 
disability due to surgical treatment must meet the causation 
requirements, and that evidence must show that the surgical 
treatment resulted in the veteran's additional disability.  
Merely showing that a veteran received surgical care and that 
he later has additional disability does not establish cause.  
The continuance or natural progress of a disease or injury 
for which surgical care was furnished does not constitute 
additional disability, unless VA's failure to timely diagnose 
and properly treat the disease or injury proximately caused 
the continuance or natural progress.  Additional disability 
caused by a veteran's failure to follow properly given 
medical instructions is not caused by surgical treatment.  
The proximate cause of disability is the action or event that 
directly caused the disability as distinguished from a remote 
contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing surgical 
treatment caused a veteran's additional disability, it must 
be shown that the surgical treatment caused the veteran's 
additional disability and (1) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or (2) VA furnished the surgical treatment 
without the veteran's informed consent.  Consent may be 
expressed or implied.  Finally, whether the proximate cause 
of a veteran's additional disability was an event not 
reasonably foreseeable is to be determined in each claim 
based upon what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures.  38 U.S.C.A. §3.361.

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  This should include a description of the expected 
benefits, reasonably foreseeable associated risks, 
complications or side effects, reasonable and available 
alternatives, and anticipated results if nothing is done.  
The patient must be given the opportunity to ask questions, 
to indicate understanding, and to grant permission freely 
without coercion.  Informed consent must be appropriately 
documented in the medical record.  38 C.F.R. §17.32.  

Analysis:  The veteran's left shoulder disability, as 
considered in this appeal, is not due to any injury or 
disease incurred or aggravated in active military service, 
and is not service-connected.  Years after service, the 
veteran sustained a left humerus fracture in a motor vehicle 
accident.  The shoulder remained symptomatic and he underwent 
an arthroscopic surgery and core decompression in 1998.  
Thereafter, he continued to have increasing symptoms 
including pain with rotation.  In March 2000, a VA MRI study 
revealed advanced avascular necrosis of the humeral head with 
irregularity and indentation of the superior articular 
surface related to compression deformity.  The rotator cuff 
was believed to be intact.  The diagnosis was rotator cuff 
tendinitis and subacromial bursitis.  X-ray studies also 
confirmed significant left shoulder disability attributable 
to the initial motor vehicle accident, and despite any 
improvement obtained by arthroscopy in 1998, the condition 
had deteriorated to the point of advanced avascular necrosis.  
Physical examination prior to the initial surgery revealed 
forward flexion to 160 degrees and abduction to 110 degrees.  
There was 4+/5 strength with external rotation and 5/5 
strength with internal rotation.

In June 2000, the veteran was admitted to a VA medical center 
for a left shoulder hemiarthroplasty and the operative report 
indicates that all risks, benefits and options were discussed 
with the patient preoperatively and there is on file an 
informed consent for the completion of this elective surgery 
which is signed by the veteran.  The operative report itself 
indicates that decisions with respect to the type and size of 
arthroplasty had to be made once the joint was surgically 
exposed.  When the humeral head was dislocated, it was shown 
to have had significant collapse posteriorly.  The glenoid 
itself appeared to be well preserved and for this reason was 
not elected to be replaced.  When the joint was opened, 
reamers were used to remove avascular bone.  After this, a 
trial head was placed and the shoulder was reduced so that 
the veteran had good internal rotation and external rotation 
with reapproximation of the subcapsularis.  At this time, a 
size 11 implant and 45 x 15 humeral head were placed into the 
shoulder joint.  The remainder of the operative report 
reveals that this surgery was conducted without adverse 
incident.

Follow-up treatment records indicate that the veteran did 
well after his initial VA left shoulder surgery.  He was 
instructed to attempt no active range of motion for six 
weeks, and no strengthening for 12 weeks.  He was to continue 
passive range of motion with physical therapy.  In the month 
following surgery in July 2000, he had full passive range of 
motion and numbness was present only around the scar.  
Physical therapy was to continue.  However, in August 2000, 
the veteran presented with complaints of left shoulder pain 
for the past two weeks.  Examination indicated the shoulder 
appeared to be frozen.  He continued to have complaints of 
pain over his next several visits with reduced passive range 
of motion.  Additional surgery was scheduled for September 
2000.

The second surgical report from September 2000 indicates that 
all risks, benefits and options regarding the proposed 
surgery were discussed in detail preoperatively.  Risks 
included but were not limited to infection, bleeding, 
neurovascular injury, persistent pain, decreased range of 
motion, weakness, and need for further surgery.  There is 
also on file a formal informed consent signed by the veteran 
prior to the surgery.  

The surgical incision was made at the same location as the 
earlier surgery.  Dissection was carried down under the 
deltoid muscle and the deltoid and some acromial space were 
then released of "significant adhesions."  There did appear 
to be an avulsion of the subcapsularis repair.  There was a 
significant amount of scar tissue filling in the area from 
the subscapularis tendon to the lesser tuberosity.  Frayed 
and scarred edges of the subcapsularis were debrided until a 
good healthy tendon edge was identified.  The previous 
prosthesis was dislocated and noted to be loose and not well-
fixed.  The canal was then reamed up to a size 10 and 
broached up to a size 9-10.  Because of revision status and 
the lack of adequate bone stock, it was decided to cement the 
prosthesis.  A size 9 was felt to be most appropriate.  
Humeral head trials were then tried and a smaller component, 
meaning a smaller diameter component was then felt to be more 
appropriate.  A size 9 trial with a size 15 x 40 was then 
tried.  Also during the procedure, it was noted that there 
was a significant amount of posterior capsular contracture.  
This was released.  After the lysis of adhesions and the 
posterior capsular release, there was significantly improved 
passive range of motion of the shoulder and the shoulder was 
then reduced.  The subcapsularis was then repaired.  The 
remainder of the surgical report indicates that this surgery 
was performed without adverse incident.

Again, postoperatively, the veteran did well with improved 
pain.  By November 2000, he indicated that the pain had 
improved 80 percent from before the revision surgery.  He 
continued to do well until March 2001 at which time he 
reported the pain was now as bad as it was prior to the 
second surgery.  Physical examination revealed forward 
flexion to 130 degrees and abduction to 45 degrees.  No 
further surgical intervention has been performed.

In advancing his appeal, in both written statements and sworn 
testimony presented at a hearing at the RO in November 2002, 
the veteran has presented his essential argument that the 
initial surgery performed by VA in March 2000 was inadequate 
or improper and caused him to have to undergo a second 
revision surgery.  He reported several times that the 
physician performing the second surgery told him that "I hope 
we did it right this time," or words to that effect.  He said 
that he asked the surgical nurse for his second surgery 
whether the doctor who performed the second surgery thought 
the first surgery had not adequately been performed and that 
she apparently told him that the doctor felt that this was 
the case.  The veteran testified that following his first 
surgery he had been provided a device that provided passive 
range of motion, and when he asked whether he would be given 
such device again, he said he was told that he should never 
have been provided that device following the first surgery.  
When asked about going through informed consent prior to 
surgery, the veteran clearly stated that he was told that he 
would lose mobility but that he would be free of pain.  When 
asked if he had any other independent medical evidence 
regarding the quality of the initial VA surgery, he replied 
in the negative.

Following receipt of the veteran's claim, the RO 
appropriately referred this case for an independent medical 
opinion to a physician who was not employed at the same 
medical center where the veteran had undergone his two 
previous left shoulder surgeries.

In November 2001, a physician reviewed the veteran's claims 
folder, including all records associated with his two 
previous left shoulder surgical procedures.  The physician 
noted that, prior to any surgery, the veteran had quite good 
range of motion.  This physician noted that the veteran had, 
in fact, actually done quite well following each of the two 
surgical procedures provided, but unfortunately the 
improvement in overall symptomatology did not last and the 
veteran had both loss of range of motion and a return of left 
shoulder pain after good initial postoperative results 
following each surgery.  It was this doctor's opinion that 
the veteran's left shoulder was not made worse as a result of 
the surgery performed in June 2000.  He reported that a 
shoulder hemiarthroplasty was performed with a goal of 
reducing pain while trying to maintain a good functional 
level.  He said there was no guarantee, however, to have 
complete pain relief following a hemiarthroplasty and that 
the shoulder would never function normally thereafter.  It 
was absolutely certain that a hemiarthroplasty would result 
in a reduced range of motion and was less strength than 
preoperatively.  He reported that given that the veteran had 
undergone two surgeries on his left shoulder in the context 
of a weakened rotator cuff this could contribute to a 
considerable decrease in motion due to arthrofibrosis, 
deconditioning of the external rotators, and preoperative 
weakness and potentially a partial rotator cuff tear.  He 
opined that, although the MRI prior to the initial surgery 
showed that the rotator cuff was intact, it could still have 
had a partial tear given the veteran's preoperative weakness 
in external rotation.  It was this physician's opinion that 
the veteran was experiencing "an expected result of surgery."  
While pain relief was the goal with an attempt to maintain as 
near normal range of motion and function as possible, it was 
not uncommon for shoulder hemiarthroplasties to remain 
painful after surgery.  

This physician also noted that the veteran was not a good 
candidate for a total shoulder replacement and that 
resurfacing of the glenoid could eliminate a substantial 
amount of pain, but given the veteran's age and external 
rotator weakness, such resurfacing would present a high risk 
for glenoid loosening.  Therefore, the hemiarthroplasty 
surgical procedures chosen were the most reasonable options 
available to the veteran under the circumstances.  Finally, 
this physician noted that the orthopedic surgeons in each 
surgery were explicit in their documentation of the risks and 
expected outcome, particularly the expected negative outcome 
with hemiarthroplasty.  "They had communicated these issues 
with the patient and this was well-documented."

The Board finds the preponderance of the evidence on file is 
against the veteran's claim.  The veteran is not shown to 
have "additional disability," which is directly attributable 
to either of the surgical procedures provided for his left 
shoulder in June or September 2000.  Other than the veteran's 
reported conversational statements with the VA doctor and 
nurse involved in the second September 2000 surgery, the 
veteran has presented no competent clinical evidence or 
opinion which in any way shows or suggests that the surgery 
he received in June 2000 was by a physician who failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or was performed without the 
veteran's informed consent.  

Additionally, the veteran has failed to present any competent 
evidence which shows that the additional symptomatology he 
experienced following either the June or September 2000 left 
shoulder surgeries were actually caused by those surgical 
procedures.  The veteran testified that he was clearly 
informed that range of motion would be decreased following 
the initial left shoulder hemiarthroplasty, but also 
testified that he was told he would be pain-free following 
this surgery.  The documentary evidence on file with respect 
to the signed informed consents and the discussion of 
informed consent in each operative report is certainly not 
consistent with the veteran's report that he had been told 
that he would be pain-free.  While it is clear that the goal 
of such surgery is to reduce shoulder pain, clearly 
postoperative pain was a reasonably foreseeable and a 
possibly expected result and one that was clearly covered in 
the informed consent discussions held prior to each surgery.

The veteran has speculated that because different size 
hardware prosthetics were used in each of his two surgeries, 
that this is evidence that the larger hardware used in the 
first surgery must have been improper and was the reason for 
the failed result of that surgery.  A careful review of the 
operative reports on file clearly reveals that the prosthetic 
hardware used during each surgery had to be chosen once the 
shoulder joint was opened and the necrotic tissue and bone 
removed.  That is, the choices of the relative sizes of the 
prosthetic hardware to be used in each surgery had to be made 
during the surgery itself after removing necrotic tissue and 
preparing the bone surfaces for prosthetic implant.  The 
reason for the choice of the particular size hardware is 
described in detail in each surgical report as the proper 
hardware to be used given the circumstances presented in each 
actual surgical procedure.  The same must be said for the 
veteran's allegation that the first surgery was performed 
without the use of cement.  

The independent physician who reviewed all of the clinical 
evidence on file did not find any of these arguments 
particularly compelling, and this doctor instead found that, 
unfortunately, the veteran's adverse postoperative results 
were one of several expected results of the surgery provided.  
Ultimately, the clear preponderance of the objective clinical 
evidence on file is against the veteran's claim.  While the 
Board does not doubt the veteran's credibility in presenting 
his recollection of discussions with certain VA health care 
providers, the veteran's reported recollections of 
conversations with health care providers does not carry the 
evidentiary weight of a probative clinical opinion.

Other than his own lay opinion, the veteran presented no 
competent clinical evidence which shows or suggests that VA 
surgery performed on his left shoulder resulted in additional 
disability that was caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing that surgery.  The objective 
evidence on file together with the independent medical review 
performed by an orthopedic doctor not associated with the VA 
Medical Center where the surgeries were performed clearly 
outweighs the veteran's own subjective beliefs and his 
hearsay reports of conversations with other VA health care 
providers.

The evidence on file tends to show that, despite VA's best 
efforts, the results from his initial surgery, although 
initially excellent, did not remain so and required a 
revision surgery, a possibility of which he was informed 
prior to each surgery through the informed consent process.

The objective evidence on file does reveal, however, that 
following the veteran's initial left shoulder 
hemiarthroplasty in June 2000, by the time this procedure had 
to be repeated in September 2000, it was also necessary to 
repair a rupture of the veteran's subscapularis.  This is 
consistent with the objective evidence which shows that the 
veteran initially had a very good postoperative result 
following the June 2000 surgery, but that symptoms returned 
following the rupture of the subscapularis.  The veteran has 
presented no evidence or argument as to the cause of this 
rupture, and the Board would point out that, in the absence 
of any evidence that this rupture was directly attributable 
to some fault performed by VA in the initial surgery, such 
rupture may have occurred as a result of some physical 
activity performed by the veteran at a time when he was still 
undergoing physical therapy and strictly limited in the 
activities he was clinically allowed to performed.  Of 
course, this is entirely speculative, but the veteran's 
contentions regarding the initial VA surgery are equally 
speculative in nature.

The objective clinical evidence on file does not support a 
conclusion that through carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the veteran's hemiarthroplasty 
surgery for his left shoulder in June 2000 that the veteran 
sustained an increase in disability which was directly caused 
by that surgery and which event was not reasonably 
foreseeable.  Instead, the evidence shows that the veteran 
was clearly informed, prior to each VA surgery, of all of the 
risks inherent in such surgery and that these risks clearly 
included the unfortunate postoperative results that the 
veteran manifested after each surgery.  This is the 
conclusion reached by the independent VA physician who 
reviewed the veteran's claims folder in November 2001.  

Although the veteran clearly had a good postoperative result 
following each surgery, and apparently a better result 
following the second surgery, the veteran's postoperative 
pain and restriction in range of motion were clearly covered 
in the informed consent prior to each surgery and were 
certainly reasonably foreseeable results from the nature of 
the surgery itself in each case.  Although the veteran 
functionally did lose a degree of range of motion following 
the surgeries, this was in fact the expected result of each 
surgery as covered in informed consent.  The most unfortunate 
aspect was that the veteran did not get a pain-free 
postoperative result, and the veteran's allegation of having 
been promised a pain-free postoperative result is not 
credible based upon a careful review of the evidence on file.  

During the pendency of this appeal, the veteran was informed 
of the evidence necessary to substantiate his claim.  In this 
case, that evidence would have been a competent clinical 
opinion following a review of the relevant medical records 
surrounding each surgical procedure, indicating that VA was 
at fault in performing either or both surgeries in such 
manner as to be below the expected standard of care and that 
such actions directly caused the veteran an increase in 
disability.  At no time during the pendency of this appeal, 
did the veteran submit such evidence.  The veteran's own 
unsupported allegations and statements of recollections of 
conversations with VA health care providers is not competent 
clinical evidence establishing that he has additional 
disability attributable to the VA surgery provided.


ORDER

Entitlement to compensation under 38 U.S.C.A. §1151 for 
additional left shoulder disability attributable to VA 
surgical care is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


